Citation Nr: 0833835	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  97-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
spanning from January 1946 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In February 2005 the Board remanded the veteran's only 
remaining claim at issue, for service connection for a right 
knee disorder, to the RO via the Appeals Management Center 
(AMC) for further development and consideration.  The AMC 
completed the requested development, continued to deny the 
claim in a December 2005 supplemental statement of the case 
(SSOC), and has since returned the file to the Board for 
further appellate consideration of this remaining claim.


FINDING OF FACT

The veteran's current right knee disorder was not caused or 
made permanently worse by his active military service.


CONCLUSION OF LAW

The veteran's right knee disorder was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100, et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of a letter dated in February 2005, the AMC 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist him in obtaining and what information or 
evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  It equally deserves mentioning that a more 
recent March 2006 letter from the RO also informed him that a 
downstream disability rating and effective date will be 
assigned if his underlying claim for service connection is 
eventually granted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

The RO and AMC did not issue those VCAA notice letters prior 
to initially adjudicating the veteran's claim, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But keep in mind the RO first 
considered the claim many years ago, in August 1996, before 
the VCAA and the implementing statutes and regulations even 
existed.  And in Pelegrini II, the Court clarified that in 
these situations VA does not have to vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
the initial decision was never made.  Rather, VA need only 
ensure the veteran receives - or since has received, 
all necessary VCAA notice followed by readjudication of his 
claim such that the intended purpose of the notice is not 
frustrated and he is given ample opportunity to participate 
effectively in the adjudication of his claim.



Here, since providing the veteran that first VCAA notice 
letter in February 2005, the AMC has gone back and 
readjudicated his claim in the December 2005 SSOC.  So the 
timing error in the provision of that VCAA notice has been 
rectified.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (both indicating that if, 
for whatever reason, there was no VCAA notice prior to the 
initial adjudication of the claim or, if there was, it was 
inadequate (i.e., not fully content-compliant), then this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a statement of the case (SOC) or 
supplemental SOC (SSOC) such that the intended purpose of the 
notice is not frustrated and the veteran is given an 
opportunity to participate effectively in the adjudication of 
the claim).

The Board realizes the veteran was not provided notice 
concerning the downstream disability rating and effective 
date elements of his claim until the second VCAA notice 
letter in March 2006, so not until after the December 2005 
SSOC.  Since, however, the Board is denying his claim, no 
downstream disability rating or effective date will be 
assigned, so not receiving notice concerning these downstream 
elements of his claim until after the claim had been 
adjudicated is 
non-prejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  
Moreover, since providing that additional March 2006 letter, 
there has been no reason to again go back and readjudicate 
his claim - such as in another SSOC, because he has not 
submitted any additional evidence in response to that 
additional VCAA notice.  See Medrano v. Nicholson, 21 Vet. 
App. 165, 173 (2007) (indicating the absence of a subsequent 
SSOC after this additional notice is not prejudicial because 
the result of such a readjudication on exactly the same 
evidence and law previously considered would be no different 
than the previous adjudication).  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims and, therefore, found the error 
harmless).

Here, if there was any deficiency in the notice to the 
veteran, the Board finds that the presumption of prejudice on 
VA's part has been rebutted:  (1) based on the communications 
sent to him over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit to support his claim; and (2) based on 
his contentions and the communications provided to him by VA 
over the course of this appeal, he is reasonably expected to 
understand from the notices provided what was needed.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs) - including his 
military hospital records, service personnel records, VA 
outpatient and inpatient treatment records, and, as the Board 
had directed in its' February 2005 remand, scheduled him for 
a VA Compensation and Pension Examination (C&P Exam) 
specifically to address the etiology of his right knee 
disorder in terms of whether it is attributable to his 
military service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4).  On remand he was scheduled for this VA C&P Exam 
in October 2005, but he failed to report for the evaluation.  
In this situation the provisions of 38 C.F.R. § 3.655 require 
that the Board proceed with the adjudication of his claim on 
the available record, that is, based on the evidence already 
on file.  Neither he nor his representative has contended 
that any additional evidence remains outstanding.  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its February 2005 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268, 271 (1998).



Whether the Veteran is Entitled to Service Connection for a 
Right Knee Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Degenerative joint disease, i.e., arthritis, will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is competent 
evidence of the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection presupposes a current diagnosis of 
the condition claimed, to at least confirm the veteran has 
it).  Here, the VA medical records document the veteran's 
diagnosis of bilateral degenerative arthritis of the knees 
and a total right knee replacement; so, the Board finds that 
he has a current right knee disorder.  Therefore, the 
determinative issue is whether his right knee disorder is 
related to his military service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran asserts that he injured his right knee in 1956 
when he fell on ice.  He also asserts that, while his knee at 
first improved, it again became symptomatic around 1967 while 
he was stationed in Vietnam and that, while there, he had 
multiple jumps from aircraft.  He alleges that, just after 
leaving military service in 1971, he was treated by a private 
physician that same year.  He also alleges that he was 
treated for right knee problems at Ft. Sill, Oklahoma, from 
1971-1976.

The veteran's SMRs indicate he was seen at a military medical 
facility in January 1958 because of a contusion (bruise) on 
his right leg, in the region of the lateral aspect of the 
proximal tibia.  An undated service department report of x-
ray examination of the right knee, taken when he was 29 years 
old - which is how old he was in January 1958, shows no 
fracture.  He was returned to duty 2 days later following 
applications of heat to the area of the injury, elastic 
bandaging, and rest.  When subsequently examined in October 
1970, prior to his retirement from military service, he 
denied having a "trick" or locked knee and his lower 
extremities were evaluated as normal.

So although the veteran arguably sustained a right knee 
injury while in service, or at least trauma to this area of 
his leg, there is no indication that injury resulted in 
"chronic" (meaning permanent) residual disability.  
Instead, by all indications the injury was merely acute and 
transitory and resolved entirely before he retired form the 
military.  This is probative evidence against a finding of 
chronic injury or disease in service, in turn requiring a 
showing of continuity of symptomatology following his 
discharge (retirement from the military).  See 38 C.F.R. 
§ 3.303(b).

Despite his contentions of having received relevant treatment 
for his right knee during the years immediately after he 
retired from the military, which remains unsubstantiated, 
there is no radiographic (X-ray) evidence of arthritis - 
certainly not to a compensable degree of at least 10 percent, 
within one year after his military service ended.  So 
although he has a current diagnosis of degenerative 
arthritis, the Board cannot effectively presume this 
condition was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Indeed, to the contrary, there is no objective clinical 
indication of a right knee disorder of any sort for many 
years after the veteran's military service ended.  This, too, 
is probative evidence against his claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability); see also Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000).



Moreover, although the veteran is competent - even as a 
layman, to proclaim he has experienced right knee pain, etc., 
since his retirement from the military, since this is capable 
of lay observation, he is not competent to etiologically link 
any current right knee disorder - including his degenerative 
arthritis, to his military service, in particular to the 
injury mentioned.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); also see Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See, too, 38 C.F.R.§ 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

Furthermore, neither does the veteran's self-reported medical 
history as transcribed in December 1995 by a VA psychiatric 
examiner provide this required medical nexus linking the 
current right knee disorder to service.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995) (the mere transcription of 
medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Similarly, neither is 
the June 1998 VA orthopedic examiner's impression that 
describes the veteran's right knee disorder as the result of 
trauma (i.e., post-traumatic), as such a statement does not 
necessarily imply this trauma occurred while he was on active 
duty in the military.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

Here, there is competent evidence of the veteran's right knee 
disorder; evidence of him falling on his knees while in 
service, as well as his jumping out of aircraft while in 
Vietnam; some indication that his current condition may be 
associated with his period of military service; and, yet, 
insufficient competent medical evidence to link his current 
right knee disorder to his military service.  However, as the 
Board recognized this in its' prior February 2005 remand and, 
therefore, instructed the AMC to provide the veteran an 
orthopedic examination to determine the etiology of his right 
knee disorder, and as the AMC scheduled this examination as 
directed, but unfortunately the veteran failed to appear 
without offering any reason or justification, the Board is 
bound to proceed with the adjudication of his claim on the 
available record.  38 C.F.R. § 3.655.  And, based on the 
available record, there is no medical nexus evidence linking 
his current right knee disorder - in particular the 
degenerative arthritis, to his military service.

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion - like in LeShore v. Brown, 8 Vet. App. 406 (1995), 
solely on the rationale it was based on a history given by 
the veteran.  Rather, as the Court further explained in 
Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a 
veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, the veteran alleges not only to have experienced 
relevant right knee symptoms (pain, etc.) during the several 
years immediately after his military service ended, but also 
to have received relevant treatment from a physician.  But VA 
was unable to objectively confirm that he indeed did receive 
this alleged treatment.  So his self-reported history of 
having experienced right knee symptoms dating back to his 
military service, to when he injured this knee, is not 
credible because much of the treatment he says he required is 
not independently documented in the available records.  For 
these reasons and bases, the preponderance of the evidence is 
against his claim - in turn meaning there is no reasonable 
doubt to resolve in his favor and his claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The veteran's claim for service connection for a right knee 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


